DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 8 and 11, the portion of the claim that recites “reinforced raw matrix that was in contact with the seal during impregnation” lacks antecedent basis.  There does not appear to be any contact with the seal during impregnation in claim 1 or claim 5. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardon (US 5,151,277) in view of Graf (US 20150343717).
As to claims 1 and 7, Bernardon teaches a method for impregnating a fibrous preform (Fig. 1, item 30) by injection or infusion (Fig. 4, item 62), comprising the steps of: 
providing a mold having at least two portions (Fig. 1, items 18, 20), said mold presenting at least one inlet orifice (Fig. 4, items 62 and 32) and at least one vent orifice (Fig. 1, item 34a) placed on opposite sides of the mold (Figs. 1 and 4);
placing a fibrous preform in a portion of the mold (Fig. 1, item 30);
placing at least one integral seal (Fig. 1, item 22; 3:55) in at least one passage formed between two portions of the mold (Fig. 4), said passage extending substantially along the direction extending between the opposite sides of the mold and respectively presenting the inlet orifice and the vent orifice, wherein the integral seal presents a circular cross-section;
closing the mold (Fig. 4) so that the two portions of the mold co-operate with the integral seal in such a manner as to shut off said passage (Figs. 1 and 4, 22 between 18 and 20); and
impregnating the fibrous preform with a resin (Fig. 4, item 60; 3:67). 
Bernardon is silent to the seal “between an inside wall of the mold and the fibrous preform”.  
However, Graf teaches placing a seal (Fig. 9b, item 6) between an inside wall (upstanding portion of item 22) and a fiber preform (3).
It would have been prima facie obvious to incorporate the upstanding wall from Graf motivated by aligning of the top and bottom mold halves.
As to claim 2, Bernardon’s seal (22) extends over substantially the entire length (3:55-56, “complete the seal”) of the fibrous preform between opposite sides of the mold (Fig. 4).  As to claim 8, Bernardon teaches the impregnating (see rejection of claim 1), but appears to be silent to machining the edge that was in contact with the seal.  However, Graf teaches trimming the edge region ([0062]), which is interpreted as a step of machining.  It would have been obvious to incorporate the trimming of Graf into Bernardon as an improvement in order to ensure that the part is of the desired size and shape.
As to claims 5 and 10, Bernardon teaches a method for impregnating a fibrous preform (Fig. 1, item 30) by injection or infusion (Fig. 4, item 62), comprising the steps of: 
providing a mold having at least two portions (Fig. 1, items 18 and 20), said mold presenting at least one inlet orifice (Fig. 4, item 62 and 32) and at least one vent orifice (Fig. 1, item 34a) placed on opposite sides of the mold (Figs. 1 and 4);
placing a fibrous preform in a portion of the mold (Fig. 1, item 30); 
placing at least one seal (Fig. 1, item 22; 3:55) in at least one passage formed between two portions of the mold (Fig. 4), said passage extending substantially along the direction extending between the opposite sides of the mold and respectively presenting the inlet orifice and the vent orifice;
closing the mold so that the two portions of the mold co-operate with the seal in such a manner as to shut off said passage (Figs. 1 and 4, 22 between 18 and 20); and 
impregnating the fibrous preform with resin (Fig. 4, item 60; 3:67.  
Bernardon is silent to the seal “between an inside wall of the mold and the fibrous preform” and the seal presents a cross-section consisting exclusively of a U-shape.
However, Graf teaches placing a seal (Fig. 9, item 6) which consists of a U-shape (Fig. 7, item 6) between an inside wall (Fig. 9, upstanding portion of item 22) and a fiber preform (3).
It would have been prima facie obvious to incorporate the upstanding wall from Graf motivated by aligning of the top and bottom mold halves.  It would have been prima facie obvious to incorporate the U-shaped seal from Graf into Bernardon because Graf teaches that the U-shape is interchangeable with circular (Fig. 1, item 6) or oval shapes (Fig. 6, item 6).
As to claims 6 and 9, Graf’s fiber preform (3) is engaged in the cavity of the U-shape seal (Fig. 7), and the seal is interpreted to extend over the entire length between opposite sides of the mold.  As to claim 11, Bernardon teaches the impregnating (see rejection of claim 1), but appears to be silent to machining the edge that was in contact with the seal.  However, Graf teaches trimming the edge region ([0062]), which is interpreted as a step of machining.  It would have been obvious to incorporate the trimming of Graf into Bernardon as an improvement in order to ensure that the part is of the desired size and shape.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardon (US 5,151,277) in view of Graf (US 20150343717), and further in view of Sheikh-Ahmad (Machining of Polymer Composites, 2009).  Bernardon and Graf teach the subject matter of claims 1 and 5 above under 35 U.S.C. 103. 
As to claims 8 and 11, Bernardon teaches the claimed impregnating to obtain a reinforced material.  However, Bernardon appears to be silent to machining any of the surfaces of the composite.  
However, Sheikh-Ahmad teaches that machining is often required for fiber-reinforced composites to bring components into dimensional requirements (page 37).  One would have recognized that the Sheikh-Ahmad cutterhead could be used on all surfaces of the Bernardon article. It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate this feature from Sheikh-Ahmad into Bernardon as an obvious improvement that would have the desirable effect of bringing the components into dimensional requirements.

Claims 1, 2, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Graf (US 20150343717), or alternatively over Graf (US 20150343717) in view of Bernardon (US 5,151,277). 
As to claims 1 and 7, Graf teaches a method for impregnating a fibrous preform (Fig. 9, item 3) by injection or infusion (Fig. 9, item 24), comprising the steps of: 
providing a mold having at least two portions (Fig. 9, items 21 and 22), said mold presenting at least one inlet orifice (Fig. 9, item 24) and at least one vent orifice (Fig. 9, item 25) 
placing a fibrous preform in a portion of the mold (Fig. 9, item 3);
placing at least one integral seal (Fig. 9, item 6) in at least one passage formed between an inside wall of the mold and the fibrous preform (Fig. 9c), said passage extending substantially along the direction extending between the opposite sides of the mold and respectively presenting the inlet orifice and the vent orifice, wherein the integral seal presents an oval cross-section (Fig. 6);
closing the mold (Fig. 9) so that the two portions of the mold co-operate with the integral seal in such a manner as to shut off said passage (Figs. 9c and 9d); and
impregnating the fibrous preform with a resin ([0011]-[0013]). 
Graf is silent to an inlet orifice and vent orifice placed on opposite sides of the mold.
In one ground of rejection, one would have recognized the rearrangement of parts to be obvious (MPEP 2144.04).  In this case, since Graf’s item 24 leads to the mold cavity and remains connected to the cavity throughout the process, one would have found it obvious to rearrange Graf’s item 24 to pass through item 21 instead.
Alternatively, Bernardon teaches a resin inlet and a vent on opposite sides of the mold (Fig. 8, Resin; Fig. 1, item 34a).It would have been prima facie obvious to incorporate the Bernardon resin inlet and vent on opposite sides of the mold into Graf because one would have viewed Bernardon’s resin inlet/vent configuration to be an obvious interchangeable substitute.
As to claim 2, Graf’s seal (6) extends over substantially the entire length of the fibrous preform between opposite sides of the mold (Fig. 9).  As to claim 8, Graf teaches trimming the edge region ([0062]), which is interpreted as a step of machining.  
As to claims 5 and 10, Graf teaches a method for impregnating a fibrous preform (Fig. 9, item 3) by injection or infusion (Fig. 9, item 24), comprising the steps of: 
providing a mold having at least two portions (Fig. 9, items 21 and 22), said mold presenting at least one inlet orifice (Fig. 9, item 24) and at least one vent orifice (Fig. 9, item 25) 
placing a fibrous preform in a portion of the mold (Fig. 9, item 3);
placing at least one integral seal (Fig. 9, item 6) in at least one passage formed between an inside wall of the mold and the fibrous preform (Fig. 9c), said passage extending substantially along the direction extending between the opposite sides of the mold and respectively presenting the inlet orifice and the vent orifice, wherein the integral seal consists exclusively of a U-shape (Fig. 7, item 6)
closing the mold (Fig. 9) so that the two portions of the mold co-operate with the integral seal in such a manner as to shut off said passage (Figs. 9c and 9d); and
impregnating the fibrous preform with a resin ([0011]-[0013]). 
Graf is silent to an inlet orifice and vent orifice placed on opposite sides of the mold.
In one ground of rejection, one would have recognized the rearrangement of parts to be obvious (MPEP 2144.04).  In this case, since Graf’s item 24 leads to the mold cavity and remains connected to the cavity throughout the process, one would have found it obvious to rearrange Graf’s item 24 to pass through item 21 instead.
Alternatively, Bernardon teaches a resin inlet and a vent on opposite sides of the mold (Fig. 8, Resin; Fig. 1, item 34a).  It would have been prima facie obvious to incorporate the Bernardon resin inlet and vent on opposite sides of the mold into Graf because one would have viewed Bernardon’s resin inlet/vent configuration to be an obvious interchangeable substitute.
As to claims 6 and 9, Graf’s fiber preform (3) is engaged in the cavity of the U-shape seal (Fig. 7), and the seal is interpreted to extend over the entire length between opposite sides of the mold.  As to claim 11, Graf teaches trimming the edge region ([0062]), which is interpreted as a step of machining.  

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Graf (US 20150343717), or alternatively over Graf (US 20150343717) in view of Bernardon (US 5,151,277), and further in view of Sheikh-Ahmad (Machining of Polymer Composites, 2009).  Graf, or alternatively Graf and Bernardon teach the subject matter of claims 1 and 5 above under 35 U.S.C. 103. 
As to claims 8 and 11, Graf teaches the claimed impregnating to obtain a reinforced material.  In the event that the Graf trimming does not meet machining, then Graf is silent to this feature.
However, Sheikh-Ahmad teaches that machining is often required for fiber-reinforced composites to bring components into dimensional requirements (page 37).  One would have recognized that the Sheikh-Ahmad cutterhead could be used on all surfaces of the Graf article. It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate this feature from Sheikh-Ahmad into Graf as an obvious improvement that would have the desirable effect of bringing the components into dimensional requirements.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742